In an action for partition, defendant appeals from an order of the eSupreme Court, Nassau County, dated February 14, 1973, which granted plaintiff’s motion for appointment of a Referee to take proof and report. The appeal brings up for review a later order of the same court, dated March 20, 1973, which modified the first order by substituting another person as Referee in place of the one appointed in the first order. Appeal dismissed, without costs. An order referring a matter to a Referee for hearing and report is not appealable (Heldman v. Douglas, 39 A D 2d 769). Gulotta, P. J., Hopkins, Martuscello, Shapiro and Munder, JJ., concur.